DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CLAIM 1. (previously presented) A battlefield decoy, comprising: (1) an RF housing with a radio-opaque chassis disposed within the RF housing; (2) a System on a Chip (SOC) mounted within the radio-opaque chassis, said SOC having FPGA programmable logic, an application processing unit, a real-time processing unit, a platform management unit, a cybersecurity unit, a memory controller connected to local DDR memory, and a peripheral controller connected to peripheral components; (3) software programming code for simultaneously transmitting a battlefield waveform signature set of at least four (4) battlefield waveforms, said software programming code saved to local DDR memory and executable by the application processing unit, said battlefield waveforms saved to local DDR memory in the SOC; (4) a waveform re-programmer for changing from a first battlefield waveform signature set to a second battlefield waveform signature set contained in the SOC, said waveform reprogrammer 
CLAIM 2. (previously presented) The battlefield decoy of claim 1, comprising a second System on a Chip that is configured in parallel to the System on a Chip but is positioned away from the System on a Chip and at a different orientation to provide RF hardening redundancy.  
previously presented) The battlefield decoy of claim 1, comprising wherein the RF components is implemented as a Software Defined Radio (SDR) on the System on a Chip.  
CLAIM 4. (Cancelled).  
CLAIM 5. (previously presented) The battlefield decoy of claim 1, wherein the RF housing is no larger in dimension than 14"x6"x6".  
5CLAIM 6. (previously presented) The battlefield decoy of claim 1, wherein said battlefield waveforms are selected from the group consisting of: (3.1) modern software defined radio (SDR) waveform, (3.2) CDL (Common Data Link), (3.3) TCDL (Tactical CDL), (3.4) Bandwidth-Efficient CDL, (3.5) Digital Data Link (DDL), (3.6) Harris Adaptive Networking Wideband (ANW2) Waveform, (3.7) Harris AN/PRC-117G radio 30MHz-2GHz waveform (ANW2), (3.8) Harris AN/PRC-152A waveform, (3.9) MAGTF CLT (Marine Air Ground Task Force Company Landing Teams), (3.10) USA BCT (United States Army Basic Combat Training), (3.11) Soldier Radio Waveform (SRW), (3.12) Wideband Networking Waveform (WNW), (3.13) MUOS (Mobile User Objective System) satellite waveform, (3.14) Single Channel Ground and Airborne Radio System (SINCGARS), (3.15) the HAVE QUICK-I/II waveform, (3.16) UHF 300MHz-3GHz, (3.17) VHF 30MHZ-300MHz, (3.18) broadband Mobile Ad Hoc Networking (MANET) waveform, (3.19) Wide Band Networking Radio Waveform (WBNR), (3.20) European Secure Software Radio (ESSOR), and (3.21) Coalition Wideband Networking Waveform (COALWNW).  
CLAIM 7. (previously presented) The battlefield decoy of claim 1, comprising a repeater having programming code saved to memory and executable by the APU to 
CLAIM 8. (previously presented) The battlefield decoy of claim 1, comprising a repeater having programming code saved to memory and executable by the APU to receive, process, and re- transmit a battlefield waveform signature set, wherein said processing comprises demodulation- remodulation using a MODEM, decompression-recompression using a CODEC, decryption-re- encryption, noise reduction using a filter or software to reduce or eliminate noise, and amplification.  
6CLAIM 9. (previously presented) The battlefield decoy of claim 1, wherein the RF components are implemented in the System on Chip (SOC).  
CLAIM 10. (previously presented) The battlefield decoy of claim 1, wherein the SoC is a Xilinx Zynq-7000 or 7000S device having a single-core processor mated with 28nm programmable logic, at least one 6.25Gb/s to 12.5Gb/s transceiver, and hardened peripherals.  
CLAIM 11. (previously presented) The battlefield decoy of claim 1, wherein the SoC is an MPSoC having an Application Processing Unit in communication with an FPGA programmable logic chip, the FPGA programmable logic chip is in communication with a Real Time Processing Unit, a Platform Management Unit and the cyber security unit, the FPGA programmable logic chip is also in communication with peripheral controllers for peripherals, and with memory controllers for multiple DDR modules.  
CLAIM 12. (previously presented) The battlefield decoy of claim 1, wherein the SoC is configured as a High Intermediate Frequency (IF) Heterodyne Receiver 
CLAIM 13. (Cancelled).  
CLAIM 14. (Cancelled).  
CLAIM 15. (Cancelled).  
CLAIM 16. (Cancelled).
Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 5-12 are allowed for the reasons indicated in the office letter mailed on January 26, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648